Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) Status
Claim 1 has been amended in the response filed March 24, 2021.  Claims 20-25 were previously cancelled.  Accordingly, claims 1-19, 26 and 27 are pending.

Withdrawn Rejections
	Applicant's amendments and arguments filed March 7, 2016  are acknowledged and have been fully considered.  
Claims  1-19, 26 and 27 were rejected under 35 U.S.C. 112, first paragraph. This rejection is withdrawn in view of Applicant’s amendment.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 The invention was found free of the prior art.  The novelty of the instant invention is the polysiloxane of general formula I:

    PNG
    media_image1.png
    57
    125
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    417
    626
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Claims 1-19, 26 and 27 (renumbered as 1-21) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617